Citation Nr: 1032140	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for urinary incontinence, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for urinary incontinence, 
to include as secondary to the Veteran's service-connected low 
back disability.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran contends that he suffers from urinary incontinence as 
a result of his service connected degenerative disc disease of 
the lumbosacral spine at L3-4 and L4-5.

VA outpatient treatment records disclose the Veteran was seen in 
April 2007 and reported problems with "leaking" after 
urinating.  He felt it might be caused by his lower back spasms.  
Later that day, he reported having dribbling on urination with 
urgency and frequency for the last month.  The examiner suspected 
prostatitis.  

On VA genitourinary examination in October 2007, the examiner 
noted he reviewed the claims folder.  The Veteran complained of 
incontinence.  The diagnoses were benign prostatic hypertrophy 
and urinary incontinence.  The examiner commented the Veteran's 
symptoms and mildly enlarged prostate suggested it was due to 
benign prostatic hypertrophy, but this could not be resolved 
without resort to mere speculation.

Additional VA outpatient treatment records show the Veteran 
reported worsening leakage in August 2007.  It was indicated the 
examiner was unsure of the cause of urinary leakage.  The Veteran 
was noted to have bladder outlet obstruction and an overactive 
bladder in October 2007.  The Veteran was seen in the urology 
clinic in June 2008.  He believed his incontinence was related to 
his back injury. He asserted urinary leakage began around 2002, 
when his back injury was aggravated.  The examiner noted the 
Veteran's had overflow incontinence and it could be neurogenic 
because of the back injury or because of the long-term effects of 
an enlarged prostate.  In October 2008, it was stated the Veteran 
had significant problems with urge and sudden urinary 
incontinence that was associated with having spasms in his back.  
It was indicated urodynamics test showed he had very poor 
contractures, but he did void.  A cystoscopy revealed the Veteran 
had minimal prostatic obstruction with a smooth bladder.  He had 
been on medication that had improved his symptoms some, but he 
continued to have spasms and leaking.  The examiner recommended 
the Veteran obtain a neurosurgical or orthopedic evaluation of 
his back and see if that might resolve his problems.  The 
examiner noted the Veteran had diabetes and that might be playing 
a part in his bladder problem.  The impression was urinary 
incontinence secondary to neurogenic disease secondary to nerve 
root compression versus other neurological etiology.

Outpatient treatment records from February 2007 reveal that the 
Veteran had chronic herpetic neuritis/ganglionitis, with 
involvement of the right leg and foot and joint pain in the hips 
and feet.  Sensory examination revealed hyperalgesia to pinprick 
over the skin of the skin of the back, greater on the right and 
over the skin of the right gluteal area.

The record reflects multiple possible causes for the Veteran's 
urinary incontinence, to include prostate problems, low back 
disability, diabetes, or some other neurological disorder.  It 
was suggested that a neurological evaluation of the Veteran's 
back be conducted.  Accordingly, a neurological examination of 
the Veteran's degenerative disc disease should be conducted to 
determine whether the Veteran's urinary incontinence is likely 
related to the Veteran's service connected back condition.

Ongoing medical records should also be requested.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain relevant VA treatment records 
from the Salisbury VA Medical Center 
dating since October 2008.

2.  Schedule the Veteran for a VA 
neurological examination by a neurologist 
to obtain an opinion as to the 
relationship, if any, between the Veteran's 
urinary incontinence and his degenerative 
disc disease of the lumbosacral spine at 
L3-4 and L4-5.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should be 
conducted and the results reported. 

Following review of the claims file and 
examination of the Veteran, the neurologist 
should provide an opinion as to whether it 
is more likely, less likely, or at least as 
likely as not (50 percent probability) that 
the Veteran's degenerative disc disease of 
the lumbar spine at L3-4 and L4-5 has 
caused or aggravates (permanently worsens 
the underlying condition beyond normal 
progression) the Veteran's urinary 
incontinence.  In rendering the opinion the 
neurologist should discuss the significance 
of the Veteran's prostate problems or any 
other neurological problems identified, to 
include from diabetes.  If the examiner 
determines that the service connected 
degenerative disc disease of the 
lumbosacral spine aggravates the 
incontinence, then he/she should quantify 
the degree of aggravation.  A rationale for 
all opinions expressed should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

